Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 is objected to because of the following informalities:  line 12, contains should be “containing”.  Appropriate correction is required.

Affidavit under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 3/14/22 is sufficient to overcome the rejection of claims 1-3, 9 and 13 based upon IBA et al (US20160334625).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of sides has four sides…first side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the plurality of sides has four sides…first side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3 and 14-15 are allowed.
Claims 9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to fairly suggest an attachable image display device, to reduce ghost images presented to a user, comprising: a display element; an ocular optical system, wherein the ocular optical system further comprising: a light guiding prism, the light guiding prism to guide image light from the display element; and an emission portion, the emission portion has an emission surface and a positive refractive power, the emission portion to emit the image light guided by the light guiding prism; and a reflection surface, the reflection surface to reflect image light of the emission portion, the light guiding prism further comprising: a first plane contains a first optical axis and a second optical axis, wherein the first optical axis is a portion of the image light before the image light is reflected off the reflection surface, and the second optical axis is a portion of the image light after the image light is reflected off the reflection surface, and a pair of opposing sides, each side of the pair is disposed on an opposite side of the first plane and each side has a negative inclination angle with the first optical axis in a positive direction of the first optical axis and each side has a positive inclination angle with the second optical axis in a positive direction of the second optical axis, each side is triangular in shape and is disposed between the reflection surface and the emission portion, such that in operation beams of light emitted from the display element reflect off of at least one side and are diverted from the user's pupil before the beams reach the reflection surface as claimed 1; an attachable image display device, to reduce at least one of ghost images and glare presented to a user, comprising: a display element; an ocular optical system, wherein the ocular optical system further comprising: a light guiding prism, the light guiding prism to guide image light from the display element: and an emission portion, the emission portion has an emission surface and a positive refractive power, the emission portion to emit the image light guided by the light guiding prism; and a reflection surface, the reflection surface to reflect image light to the emission portion, the light guiding prism further comprising: a first plane contains a first optical axis and a second optical axis, wherein the first optical axis is a portion of the image light before the image light is reflected off the reflection surface, and the second optical axis is a portion of the image light after the image light is reflected off the reflection surface; a first pair of opposing sides, each side of the first pair is disposed on an opposite side of the first plane and each side of the first pair has a negative inclination angle with the first optical axis in a positive direction of the first optical axis and each side of the first pair has a zero-inclination angle with the second optical axis in a positive direction of the second optical axis. And a second pair of opposing sides, each side of the second pair is disposed on opposite sides of the first plane in a location downstream of the first pair and each side of the second pair has the negative inclination angle with the first optical axis in the positive direction of the first optical axis and each side of the second pair has a positive inclination angle with the second optical axis in a positive direction of the second optical axis, each side of the second pair is triangular in shape and is disposed between the reflection surface and the emission surface, each side of the first pair is connected to each side of the second pair at one common apex point thereby forming a triangular region therebetween, such that in operation beams of light emitted from the display element reflect off of at least one side and are diverted from the user's pupil before the beams reach the reflection surface and ambient light entering the light guiding prism reflects off of at least one side of the first pair and does not substantially enter the user's pupil as claimed in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugihara et al (JP2015179200) teaches an optical system and device for observing virtual images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH